OPINION
DALLY, Judge.
This is an application for post conviction habeas corpus relief pursuant to Article 11.-07, V.A.C.C.P. The applicant was convicted of the offense of burglary in Cause Number 29353W in Criminal District Court No. 3 of Tarrant County on December 8, 1981, and was sentenced to imprisonment for seven years. The applicant was indigent and at the time he entered his guilty plea he was represented by Grady Bryant as appointed counsel.
Following applicant’s sentencing it was discovered that Grady Bryant, the individual who represented the applicant, was not an attorney licensed to practice law in this State. After a hearing on this application in the trial court the trial judge found that: the applicant was indigent at the time of trial in Cause No. 29353W; he did not waive counsel, and was not represented by legal counsel at trial.
The trial court recommends that the requested relief be granted. We agree; the applicant is discharged from further confinement pursuant to the conviction in Cause No. 29353W and is remanded to the Sheriff of Tarrant County.
It is so ordered.